             Case 2:19-cv-01697-RSM Document 113 Filed 07/29/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8
     COSMOS GRANITE (WEST), LLC, a                       CASE NO. C19-1697RSM
 9   Washington limited liability company,
                                                         ORDER RE: MOTIONS TO SEAL
10                            Plaintiff,

11             v.

12   MINAGREX CORPORATION, d/b/a MGX
     Stone,
13
                              Defendant.
14
            This matter comes before the Court on Defendant’s “Motion to Seal the CGM
15
     Organization Chart,” Dkt. #86, and Plaintiff’s “Motion to Seal Exhibits G, H, J, L & M,” Dkt.
16
     #92.
17
            “There is a strong presumption of public access to the court’s files.” LCR 5(g). “Only
18
     in rare circumstances should a party file a motion, opposition, or reply under seal.” LCR
19
     5(g)(5). Normally the moving party must include “a specific statement of the applicable legal
20
     standard and the reasons for keeping a document under seal, with evidentiary support from
21
     declarations where necessary.” LCR 5(g)(3)(B). However:
22
                    Where parties have entered a litigation agreement or stipulated
23                  protective order (see LCR 26(c)(2)) governing the exchange in
                    discovery of documents that a party deems confidential, a party
24

     ORDER RE: MOTIONS TO SEAL - 1
              Case 2:19-cv-01697-RSM Document 113 Filed 07/29/21 Page 2 of 3



                    wishing to file a confidential document it obtained from another
 1
                    party in discovery may file a motion to seal but need not satisfy
                    subpart (3)(B) above. Instead, the party who designated the
 2
                    document confidential must satisfy subpart (3)(B) in its response to
                    the motion to seal or in a stipulated motion.
 3
     LCR 5(g)(3). A “good cause” showing under Rule 26(c) will suffice to keep sealed records
 4
     attached to non-dispositive motions. Kamakana v. City & County of Honolulu, 447 F.3d 1172,
 5
     1180 (9th Cir. 2006) (internal citations omitted).
 6
            The Court will address Defendant’s Motion first. The Court notes that the exhibit at
 7
     issue was submitted in support of a Motion that has been stricken by Minute Order. See Dkt.
 8
     #94. Typically, the Court would deny this Motion to Seal as moot. However, given the chance
 9
     this exhibit could be referenced in the future by either party the Court will issue a substantive
10
     ruling. Plaintiff has submitted a response brief with compelling reasons for sealing this exhibit,
11
     including that this exhibit contains confidential and proprietary business information relating to
12
     the ownership and control of Plaintiff, a non-public company. See Dkt. #98. The Court finds
13
     good cause to seal this filing.
14
            Plaintiff’s Motion asks to seal documents designated by Defendant as confidential
15
     under a stipulated protective order. Dkt. #92. Plaintiff sets forth no basis to seal these
16
     documents, and, consistent with LCR 5(g), correctly places the burden for demonstrating good
17
     cause on Defendant. Defendant has not filed a response to this Motion. Accordingly, the Court
18
     has no basis to seal these documents and, given the strong presumption of public access to the
19
     Court’s files, will deny this Motion and order these documents unsealed.
20
            Having reviewed the relevant briefing and the remainder of the record, the Court hereby
21
     finds and ORDERS:
22
            1. Defendant’s “Motion to Seal the CGM Organization Chart,” Dkt. #86, is
23
                GRANTED. The exhibit filed at Dkt. #89 shall remain under seal.
24

     ORDER RE: MOTIONS TO SEAL - 2
           Case 2:19-cv-01697-RSM Document 113 Filed 07/29/21 Page 3 of 3



          2. Plaintiff’s “Motion to Seal Exhibits G, H, J, L & M,” Dkt. #92, is DENIED. The
 1
             exhibits found at Dkt. #93 shall be unsealed immediately.
 2

 3
          DATED this 29th day of July, 2021.
 4

 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
 8
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER RE: MOTIONS TO SEAL - 3
